Citation Nr: 0301753	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to dependency 
and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

Prior to his death in July 1990, the veteran served on active 
duty from September 1965 to September 1969.  The appellant in 
this matter is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, in which it was determined that the 
appellant was not entitled to receive dependency and 
indemnity compensation benefits as the surviving spouse of 
the veteran.

In May 2001, the Board remanded this matter to the RO for 
certain development actions, and following the RO's attempts 
to complete those actions, the case has been returned to the 
Board for further review.


REMAND

In an administrative decision issued in August 2002, the RO 
refused to recognize the existence of a "deemed valid" 
marriage between the appellant and the veteran during the 
period prior to their legal marriage in June 1990.  The 
appellant in a VA Form 9, Appeal to the Board of Veterans' 
Appeals, received by the RO in October 2002, requested 
another Board hearing, sitting at the RO.  To date, no action 
has been taken by the RO to afford the appellant her 
requested travel board hearing.  

Accordingly, this matter is hereby REMANDED to the RO for 
completion of the following actions:

The RO must arrange for the appellant to 
be afforded a hearing before the Board, 
sitting at the RO, in connection with her 
October 2002 request therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




